EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 9-10 directed to an invention non-elected without traverse in the response filed 11/12/21. 

Accordingly, claims 9-10 have been cancelled.

Response to Arguments

Applicant’s request to rejoin claims 9-10 in the response filed 5/6/22 have been fully considered but they are not persuasive.
In this instance, method claims 9-10 do not depend from or otherwise require all of the limitations of the allowable apparatus claims.  For example, the recitation of thickness variations in claim 1 does not appear in method claim 9.  For that reason, and according to MPEP 21.04(b), paragraph 1, method claims 9-10 cannot be rejoined 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

Jdp  
7/29/22